Exhibit 10.8

 

AMENDED AND RESTATED CHANGE IN CONTROL

 

EMPLOYMENT AGREEMENT

 

AGREEMENT between MONY Life Insurance Company, a Delaware corporation (“MONY”),
and Grant W. Kurtz (the “Executive”), dated as of July 31, 2003 (the “Agreement
Date”).

 

WHEREAS, MONY and the Executive originally entered into an agreement dated
August 23, 2000, providing for certain terms and conditions of employment to
apply in the event of a Change in Control (the “Prior Change in Control
Agreement”).

 

WHEREAS, The Advest Group, Inc. (the “Company”) and MONY wish to assure
themselves and the Executive of continuity of management in the event of a
Change in Control of MONY, as hereinafter defined, and to provide the Executive
with the benefits set forth in this Agreement in the event the Executive’s
employment with the Company terminates following such a Change in Control under
the circumstances described below.

 

WHEREAS, MONY and the Executive wish to make certain modifications to the terms
and conditions under which the Executive will remain in the employ of the
Company following a change in control.

 

NOW, THEREFORE, MONY and the Executive hereby agree as follows:

 

1.   PRIOR AGREEMENT SUPERSEDED. This Agreement supersedes the Prior Change in
Control Agreement in its entirety. In consideration of the extension of the term
of the Agreement and the other promises set forth below, and of the mutual
releases set forth in this paragraph, each party hereto relinquishes all rights,
and releases the other from all promises, liabilities and commitments that may
have existed under the Prior Change in Control Agreement, which shall be null
and void and of no further effect.

 

1



--------------------------------------------------------------------------------

2.   OPERATION AND TERM OF AGREEMENT: CHANGE IN CONTROL.

 

  A.   Term. This Agreement shall be effective as of the Agreement Date and
shall continue in effect until the Expiration Date. The initial Expiration Date
shall be December 31, 2004 but, on that date and each December 31 thereafter,
the Expiration Date shall automatically be extended by one additional year
unless, not later than the preceding September 30, MONY shall have given written
notice to the Executive that it does not wish to extend the Expiration Date;
provided, however, that if a Change in Control shall have occurred prior to the
original or extended Expiration Date, the Expiration Date shall automatically be
extended to the third anniversary of the last day of the month in which the
Change in Control occurred.

 

  B.   Change in Control. The benefits to be provided to the Executive pursuant
to this Agreement shall only become available upon a Change in Control. For
purposes of this Agreement, a Change in Control shall mean a change in control
of MONY, which shall be deemed to have occurred upon:

 

  i.   an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of shares of outstanding
voting securities of The MONY Group Inc. (the “Holding Company”) entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”) which, when combined with any other securities owned beneficially
by the acquirer, would result in such

 

2



--------------------------------------------------------------------------------

         acquirer beneficially owning twenty percent (20%) or more of either (1)
the then outstanding shares of common stock of the Holding Company or (2) the
combined voting power of the then Outstanding Voting Securities; excluding,
however, the following: (i) any acquisition directly from the Holding Company,
other than an acquisition by virtue of the exercise of a conversion privilege
unless the security being so converted was itself acquired directly from the
Holding Company, (ii) any acquisition by the Holding Company and (iii) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Holding Company or any subsidiary of the Holding Company;

 

  ii.   the failure at any time following the date hereof, of those individuals
who as of the date hereof constitute the Board of Directors of the Holding
Company (the “Board”) (and any new directors whose election by the Board or
nomination for election by the Holding Company’s shareholders was approved by a
vote of at least two-thirds ( 2/3) of the directors then still in office who
either were directors as of the date hereof or whose election or nomination for
election was approved), for any reason (except for death, disability or
voluntary retirement), to constitute a majority thereof;

 

  iii.   the consummation of a transaction approved by the shareholders of the
Holding Company that is a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Holding Company is the surviving
corporation in such transaction, other than a merger,

 

3



--------------------------------------------------------------------------------

         consolidation, or reorganization that results in the Outstanding Voting
Securities immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent of the combined voting power of the
voting securities of the Holding Company (or such surviving entity) outstanding
immediately after such merger, consolidation, reorganization or transaction;

 

  iv.   the consummation of a transaction approved by the shareholders of the
Holding Company that is (1) the sale or other disposition of all or
substantially all of the assets (by way of reinsurance or otherwise) of the
Holding Company or (2) a complete liquidation or dissolution of the Holding
Company; or

 

  v.   adoption by the Board of a resolution to the effect that any Person has
taken actions which, if consummated, would result in such Person acquiring
effective control of the business and affairs of the Holding Company, provided
the transactions contemplated by such actions are subsequently consummated.

 

3.   CERTAIN DEFINITIONS.

 

  A.   Period of Employment. The Period of Employment shall mean the period of
time commencing on the date of a Change in Control and ending on the earlier of
the Expiration Date or the Termination Date.

 

  B.   Contract Term. The Contract Term shall mean the period of time commencing
on the date of a Change in Control and ending on the Expiration Date.

 

4



--------------------------------------------------------------------------------

  C.   Termination Date. The Termination Date shall mean the date as of which
the Executive’s employment with the Company shall cease or be deemed to have
ceased in the manner specified in Section 7 or Section 8.

 

4.   EXECUTIVE’S RESPONSIBILITIES; LOCATION.

 

  A.   Position, Duties, Responsibilities. Commencing on the date of the Change
in Control, the Executive shall serve in the position and have the duties and
responsibilities as in effect immediately prior to the date of the Change in
Control and as they may be expanded thereafter.

 

  B.   Best Efforts. During the Period of Employment, the Executive shall devote
his full time, best efforts and undivided attention during normal business hours
to the business and affairs of the Company, except reasonable time for
vacations, illness or incapacity.

 

  C.   Principal Business Office. During the Period of Employment, the
Executive’s principal business office shall be located in Hartford, Connecticut.

 

5.   RESTRICTIVE COVENANTS.

 

  A.   Noncompetition. During the Period of Employment and during the
twelve-month period immediately following the Termination Date, the Executive
shall not, directly or indirectly, in any capacity, engage or be economically
interested in any business which is substantially competitive with any business
then actively conducted by the Company or any of its affiliates or subsidiaries,
and the Executive shall not consult with or advise any such competitive business
or otherwise, directly or indirectly, engage in any activity which is
substantially

 

5



--------------------------------------------------------------------------------

         competitive with or in any way adversely affects any activity of the
Company or any of its affiliates or subsidiaries.

 

  B.   Nondisclosure. During the Period of Employment and thereafter, the
Executive shall not, directly or indirectly, make use of, disclose, divulge, or
make accessible to any third party any information of a proprietary or
confidential nature about the Company or any of its affiliates or subsidiaries
known to the Executive in the course of his employment until such information
has come into the public domain or has otherwise ceased to be secret or
confidential.

 

  C.   Nonsolicitation. During the Period of Employment and during the two-year
period immediately following the Termination Date, the Executive shall not,
directly or indirectly, (a) solicit, induce or attempt to induce or otherwise
counsel, advise, ask or encourage any employee of the Company or any of its
affiliates or subsidiaries to leave the employ of the Company or any of its
affiliates or subsidiaries, as applicable, or to accept employment with another
employer besides the Company or any of its affiliates or subsidiaries, as
applicable, as an employee or independent contractor, or (b) solicit, induce or
attempt to induce any customer, client, account, or other person having a
business relationship with the Company or any of its affiliates or subsidiaries
to cease doing business with the Company or such affiliates or subsidiaries, as
applicable, or interfere materially with the relationship between any such
person or entity and the Company or such affiliates or subsidiaries, as
applicable.

 

  D.   Nondisparagement. During the Period of Employment and during the two-year
period immediately following the Termination Date, the Executive shall not, and

 

6



--------------------------------------------------------------------------------

         shall cause his representatives (including, without limitation, members
of his family) not to disparage the Company or any of its affiliates or
subsidiaries or any of their respective employees or directors. As used herein,
“disparage” shall mean any oral or written communication of false, misleading or
derogatory information or any oral or written communication of information with
negligent disregard of its truth or falsity.

 

  E.   Specific Performance and Injunctive Relief. The Executive agrees that the
Company and/or its affiliates and subsidiaries will suffer irreparable injury if
the provisions of this Section 5 are not honored, that damages resulting from
such injury will be incapable of being precisely measured, and that the Company
and affiliates and subsidiaries will not have an adequate remedy at law to
redress the harm which such violation shall cause. Accordingly, the Executive
agrees that the Company shall have the rights and remedies of specific
performance and injunctive relief, in addition to any other rights or remedies
that may be available at law or in equity, in respect of any failure, or
threatened failure, on the part of the Executive to comply with the provisions
of this Section 5, including but not limited to, temporary restraining orders
and temporary injunctions to restrain any violation or threatened violation of
this Agreement by the Executive.

 

6.   COMPENSATION, PERQUISITES AND EMPLOYEE BENEFITS.

 

  A.   Base Compensation. For all services rendered during the Period of
Employment, the Executive shall receive annual base compensation and a
guaranteed annual bonus at a rate not less than the rate in effect immediately
prior to the date of the

 

7



--------------------------------------------------------------------------------

         Change in Control, or any amount to which the Executive’s base
compensation or guaranteed annual bonus is thereafter increased.

 

  B.   Incentive Compensation. During the Period of Employment, the Executive
shall be and continue to be a participant in the Company’s incentive
compensation plans that are generally available to senior executives of the
Company on the date of the Change in Control, as such plans are in effect on
such date and with such improvements as may be made from time to time in
accordance with the Company’s practices (the “Incentive Plans”). The Executive
shall be entitled to participate in other incentive compensation plans generally
available to senior executives of the Company as may be adopted from time to
time in accordance with the Company’s practices. If any of the Incentive Plans
is terminated or discontinued, the Executive shall be entitled to participate in
other incentive compensation plans with terms at least as favorable to the
Executive as the Incentive Plans in effect prior to the termination or
discontinuance of the Incentive Plans.

 

  C.   Perquisites. During the Period of Employment, the Executive shall be
entitled to perquisites and fringe benefits, in each case at least equal to
those attached to his position immediately prior to the date of the Change in
Control, except to the extent that any reduction in such perquisites and fringe
benefits does not result in a reduction in the Executive’s aggregate
compensation overall as described in section 8.B.i.

 

  D.   Employee Benefits. During the Period of Employment, the Executive shall
be entitled to participate in all employee benefit plans and programs as in
effect for

 

8



--------------------------------------------------------------------------------

         senior executives of the Company immediately prior to the date of the
Change in Control (the “Benefit Plans”) under the terms of the Benefit Plans,
with such improvements in the Benefit Plans as may from time to time be made in
accordance with the practices of the Company. The Executive shall be entitled to
participate in any employee benefit plans and programs generally available to
senior executives of the Company. If any of the Benefit Plans is terminated or
discontinued, the Executive shall be entitled to participate in other employee
benefit plans with terms at least as favorable to the Executive as the Benefit
Plans in effect prior to the termination or discontinuance of the Benefit Plans,
except to the extent that reduction in such Benefit Plan coverages does not
result in a reduction in the Executive’s aggregate compensation overall as
described in section 8.B.i.

 

  E.   Other Obligations of the Company. Any increases in base and incentive
compensation, perquisites or employee benefits under this Agreement or otherwise
shall not diminish any other obligation of the Company hereunder except as set
forth in sections 6.C. and 6.D. above.

 

7.   DEATH OR DISABILITY.

 

  A.   Death. If the Executive should die during the Period of Employment, his
employment shall be deemed to have ceased on the last day of the month in which
death shall have occurred.

 

  B.   Disability. “Disability” shall mean an illness or accident which the
Board determines in its discretion will or has prevented the Executive from
performing his duties under this Agreement for a period of six consecutive
months. In the

 

9



--------------------------------------------------------------------------------

         event that the Executive incurs a Disability during the Period of
Employment, his employment shall be deemed to have ceased on the last day of
such six-month period.

 

8.   TERMINATION.

 

  A.   Cause. The Company shall have the right at any time to terminate the
Executive’s employment with the Company. The termination of the Executive’s
employment by the Company during the Contract Term shall be deemed to be for
“Cause” only if such termination shall be the result of:

 

  i.   an act or acts of dishonesty by the Executive resulting in conviction for
a felony;

 

  ii.   a deliberate and intentional failure by the Executive during the Period
of Employment (except by reason of incapacity due to illness or accident) to
comply with the provisions of this Agreement relating to the time and best
efforts to be devoted by the Executive to the affairs of the Company, if such
failure results in demonstrably material injury to the Company; or

 

  iii.   the Executive’s gross misconduct, if such misconduct results in
demonstrably material injury to the Company;

 

provided that notice of such termination is given in accordance with Section
8.C., below.

 

  B.   Good Reason. The Executive shall have the right at any time to terminate
the Executive’s employment with the Company. The termination of the Executive’s
employment by the Executive during the Contract Term shall be deemed to be for
“Good Reason” only if such termination shall be the result of:

 

10



--------------------------------------------------------------------------------

  i.   a reduction during the Period of Employment in the level, as of the date
of the Change in Control, of the Executive’s aggregate compensation, including
his annual base compensation, Incentive Plan awards, employee benefit plan
coverages and perquisites (other than a reduction in awards or benefits that is
generally applicable to participants in a plan in accordance with the terms of
the plan in effect immediately prior to the date of the Change in Control);

 

  ii.   a diminishment during the Period of Employment in the Executive’s
position, powers, authority, duties or responsibilities, or the business to
which those powers, authority, duties or responsibilities apply; removal during
the Period of Employment of the Executive from the office he held as of the date
of the Change in Control; or change during the Period of Employment in the
Executive’s chain of supervision as it existed as of the date of the Change in
Control;

 

  iii.   the Company’s requiring, without the written consent of the Executive,
that the Executive be based at any office or location more than 30 miles from
his regular place of business as of the Agreement Date; or

 

  iv.   a material breach of this Agreement by the Company; provided that notice
of the Executive’s election to terminate his employment under this Agreement is
given in accordance with Section 8.C. below. Failure to elect to terminate with
respect to one event giving rise to Good Reason does not preclude the Executive
from making the election with respect to a subsequent event.

 

11



--------------------------------------------------------------------------------

  C.   Termination Procedure.

 

  i.   Notice.

 

  (a)   Notice of termination of employment under this Agreement shall be
provided in writing by the Company or the Executive, as applicable, and shall
specify the date as of which the Executive’s employment shall be deemed to have
ceased, which date shall in no event be earlier than 60 days from the date of
such notice.

 

  (b)   In the event that the Company elects to terminate the Executive’s
employment, the Company shall provide to the Executive the notice described in
Section 8.C.i.a., above. If termination is alleged to be for Cause, such notice
shall also state that the Executive was guilty of conduct set forth in Section
8.A., with the particulars thereof specified in detail.

 

  (c)   In the event that the Executive elects to terminate employment, the
Executive shall provide to the Company the notice described in Section 8.C.i.a.,
above. If termination is alleged to be for Good Reason, such notice shall also
specify the reason for such termination, as set forth in Section 8.B., with the
particulars thereof specified in detail, and shall be given within three
calendar months after the most recent event giving rise to Good Reason.

 

  ii.   Cure.

 

  (a)   In the case of the Executive’s alleged breach or gross misconduct as set
forth in Sections 8.A.ii. or iii., the Executive shall be given

 

12



--------------------------------------------------------------------------------

         the opportunity to remedy such alleged breach or gross misconduct
within 30 days from his receipt of the notice referred to above, or take all
reasonable steps to that end during such 30-day period and thereafter.

 

  (b)   In the case of the Executive’s allegation of Good Reason, the Company
shall be given the opportunity to remedy the alleged Good Reason within 30 days
from its receipt of the notice referred to above, or take all reasonable steps
to that end during such 30-day period and thereafter.

 

  iii.   Arbitration. In the event that the Executive’s employment shall be
terminated by the Company and such termination is alleged to be for Cause, the
Executive shall have the right, in addition to all other rights and remedies
provided by law or equity, to seek arbitration as described below. In the event
that the Executive’s employment shall be terminated by the Executive and such
termination is alleged to be for Good Reason, the Company shall have the right,
in addition to all other rights and remedies provided by law or equity, to seek
arbitration as described below. Such arbitration shall be sought in the County
of New York, State of New York, under the rules of the American Arbitration
Association, by serving notice to arbitrate upon the other party no more than 60
days after such party received the notice of termination referred to above.

 

9.   CONSEQUENCES OF TERMINATION, DEATH OR DISABILITY.

 

13



--------------------------------------------------------------------------------

  A.   Termination by the Company Other Than for Cause or by the Executive for
Good Reason. In the event of a termination by the Company of the Executive’s
employment during the Contract Term other than for Cause or by the Executive for
Good Reason, the Company shall pay to the Executive and provide him, in lieu of
all other rights, remedies, damages and relief to which he might otherwise be
entitled under this Agreement, with the benefits described below in this Section
9.A.;

 

  i.   Severance. A lump-sum payment in an amount equal to two times the sum of
(i) the Executive’s annual base compensation in effect on the Termination Date,
plus (ii) the Executive’s “average annual bonus” in effect on the Termination
Date. For purposes hereof, “average annual bonus” shall mean an amount equal to
one-third the sum of (x) the Executive’s bonuses paid (or, if applicable,
accrued but not yet paid), under the Company’s Management Incentive Plan (or any
successor plan), including the value on the date of grant of any restricted
stock awarded in lieu of an annual award under the Management Incentive
Compensation Plan, if applicable, in respect of the two calendar years
immediately preceding the year in which a Change in Control shall be deemed to
occur pursuant to Section 2.B. hereof, or in respect of such shorter period as
the Executive shall have been employed by the Company, and (y) the bonus target
for the year in which the Change in Control shall be deemed to occur, or, if
such bonus target shall not have been established as of the date on which the
Change in Control shall be deemed to occur, an estimate

 

14



--------------------------------------------------------------------------------

         of the Executive’s bonus target for the year in which the Change in
Control shall be deemed to occur, determined by applying the preceding year’s
bonus target percentage to the Executive’s annual base compensation for the year
in which such Change in Control shall be deemed to occur. The amount payable
under this Section 9.A.i. shall be reduced by any severance payments made to the
Executive under any other employment contract or severance arrangement with the
Company.

 

  ii.   Management Incentive Plan. A payment in respect of the Management
Incentive Plan of the following amounts:

 

  (a)   any annual incentive compensation payments earned for a year prior to
the year in which the Termination Date occurs but not paid as of the Termination
Date; and

 

  (b)   an amount in respect of the annual incentive compensation that the
Executive would have earned in respect of the partial year of service in which
such Termination Date occurs, in an amount equal to the average of the annual
awards under the Management Incentive Plan for the two fiscal years prior to the
Termination Date, multiplied by a fraction, the numerator of which is the number
of days in the calendar year through the Termination Date, and the denominator
of which is 365.

 

  iii.   Equity Awards. All outstanding equity awards shall fully and
immediately vest and all restrictions shall lapse, and such awards shall be
exercisable for a period equal to the later of one year or the Expiration

 

15



--------------------------------------------------------------------------------

  iv.   Date (or any such later period provided for in the applicable equity
award agreement).

 

  v.   Restrictive Covenants. MONY hereby stipulates that the amounts payable
pursuant to Sections 9.A.i. and 9.A.ii. of this Agreement are in consideration
for the Executive agreeing and adhering to the Restrictive Covenants set forth
in Section 5. The Executive agrees to report such payments on all applicable tax
returns in a manner consistent with the preceding sentence of this section
9.A.iv.

 

  vi.   Welfare Benefits. The Executive shall receive the amounts and
arrangements specified in this Section 9.A.v. with respect to welfare benefits.

 

  (a)   A payment equal to the aggregate present value (calculated in using the
discount rate described in Section 11) of the following amounts:

 

  (i)   Medical and Dental Benefits. — An amount equal to the portions of the
costs that would have been incurred by the Company for the remainder of the
Contract Term for the level of medical and dental benefits (in effect for the
Executive immediately prior to the Termination Date), with such costs for the
calendar year in which the Termination Date occurs to be determined pursuant to
the provisions of section 4980B of the Internal Revenue Code of 1986 or any
successor provisions (“COBRA”), and with such costs to be assumed to increase
thereafter at an annual rate 200 basis points over the discount rate described
in Section 11;

 

16



--------------------------------------------------------------------------------

  (ii)   Retiree Medical Benefits. — If the Executive would have become eligible
for retiree medical coverage during the Contract Term (but is not eligible for
such coverage on his Termination Date), an amount equal to the costs that would
have been incurred by the Company for retiree medical benefit coverage for the
life of the Executive, determined as if he retired at the end of the Contract
Term and based on the level of retiree medical benefits that would have been
available to the Executive had he been eligible for such coverage immediately
prior to the Termination Date with the Company’s assumed costs for such coverage
to be determined in the manner specified in (i) above using the mortality
assumption described in Section 11.

 

  (iii)   Life Insurance Benefits. — An amount equal to the costs that would
have been paid by the Company for the remainder of the Contract Term for the
level of the life insurance coverages in effect for the Executive immediately
prior to the Termination Date, calculated pursuant to the uniform premium table
included in Income Tax Regulation section 1.79-3T (or any successor table).

 

  (b)   Continued coverage under certain welfare benefit plans of the Company
for the remainder of the Contract Term:

 

17



--------------------------------------------------------------------------------

  (i)   Disability Benefits. — The Executive shall continue to be covered under
the short-term and long-term disability coverage under the Company’s Disability
Benefit Plan as in effect for the Executive immediately prior to the Termination
Date, or a comparable plan or plans, with the benefits under such plan to be
determined on the basis of the annual base compensation in effect immediately
prior to the Termination Date.

 

  (ii)   Voluntary Group Life Insurance and Optional Survivors’ Insurance. — The
Executive shall continue to be eligible to participate in these plans as in
effect for the Executive immediately prior to the Termination Date, or a
comparable plan or plans, by making voluntary contributions at the levels
applicable under the terms of such plans.

 

  (iii)   Split-Dollar Life Insurance. — The Company shall keep in effect, for
the life of the Executive, the split-dollar life insurance policy maintained for
the Executive immediately prior to the Termination Date, if any and if doing so
does not violate any applicable law or regulation; the Company and the Executive
shall retain respective obligations to pay premiums in accordance with the terms
of the policy.

 

  (c)   Payments under this Section 9.A.v. shall be in addition to amounts due
to the Executive under the welfare plans for periods ending on

 

18



--------------------------------------------------------------------------------

         the Termination Date. The Executive’s rights to receive payments under
this Section 9.A.v. shall not diminish, or be in substitution for, any rights he
may otherwise have to participate in the Company’s welfare plans after the
Termination Date, provided that the Executive shall in no event (i) receive
payments under this Section 9.A.v. in respect of benefits under a welfare plan
for any period and, in addition, (ii) actually be covered for the same period
under such welfare plan at the Company’s expense.

 

  vii.   SERP. The Executive shall continue to be entitled to receive the
supplemental retirement benefits described in Section 5(G) of his Employment
Agreement dated as of August 23, 2000.

 

  viii.   Reduction in Benefits to Avoid Excise Tax. If any portion of the
amounts payable and other benefits provided to the Executive pursuant to this
Section 9.A. (the “section 9.A. benefits”) shall constitute an “excess parachute
payment” within the meaning of Sections 4999(b) and 280G(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), and the aggregate present value
of such Section 9.A. benefits is not more than three hundred thirty percent
(330%) of the Executive’s “base amount” as defined in Section 280G(b)(3) of the
Code, then the section 9.A. benefits payable or otherwise provided to the
Executive shall be reduced by such amount as shall be required to cause the
aggregate present value of the section 9.A. benefits not to exceed two hundred
ninety-nine percent (299%) of the Executive’s base amount. All determinations
required to be

 

19



--------------------------------------------------------------------------------

         made under this Section 9.A.vii., including the aggregate present value
of the section 9.A. benefits and the Executive’s base amount, shall be made
within 15 business days of the Termination Date by Ernst & Young LLP or, if
Ernst & Young LLP is unable to do so, by another nationally recognized
accounting firm selected by the Executive. Any determination by Ernst & Young
LLP or other selected accounting firm shall be binding upon the Company and
Executive.

 

  B.   Disability or Death.

 

  i.   Disability. In the event of the Executive’s Disability during the Period
of Employment, the Executive shall be entitled to the compensation and benefits
provided for in Sections 6.A., C. and D. of this Agreement for the Period of
Employment. Payment shall be without prejudice to any other payments due in
respect of the Executive’s death or Disability. Rights upon Disability under
this Agreement do not supersede the rights of the Executive in the event of his
eligible disability under the Company’s benefit plans or any successor plans
(“Disability Benefits”). Any Disability Benefits for which the Executive becomes
eligible shall be paid to the Executive in accordance with the terms of such
plans without limitation by this Agreement. Any determination made pursuant to
Section 7.B. of this Agreement as to the existence of a Disability or as to the
date as of which the Executive’s employment is deemed to have ceased shall have
no effect in determining the Executive’s eligibility for Disability Benefits or
other benefits receivable during a period of disability.

 

20



--------------------------------------------------------------------------------

  ii.   Death. In the event of the death of the Executive during the period of
Employment, the Executive’s representative shall be entitled to the compensation
provided in Section 6.A. of this Agreement through the Period of Employment.
Payment shall be without prejudice to any other payment due in respect of the
Executive’s death or Disability.

 

  iii.   Incentive Compensation. In the event of the Executive’s Disability or
death during the Period of Employment, the Company shall pay the Executive or
his legal representative, in addition to the payments required by this Section
9.B. the bonus under the Management Incentive Plan (or any successor plan),
determined in accordance with Section 9.A.ii. on a pro rata basis, for the
portion of the calendar year prior to the Termination Date (or, in the case of
Disability, the earlier of the Termination Date and the Expiration Date).

 

  iv.   Reduction of Payments. The amount of any payments due under this Section
9.B. shall be reduced by any payments to which the Executive is entitled for the
same period because of disability under any disability benefit plan of the
Company providing salary continuation.

 

  C.   Termination by the Company for Cause or by the Executive Other Than for
Good Reason. In the event of a termination by the Company of the Executive’s
employment during the Contract Term for Cause or by the Executive other than for
Good Reason, the Executive shall be entitled to the compensation and benefits
ordinarily provided to senior executives of the Company upon termination of
employment in accordance with the plans, programs and practices of the

 

21



--------------------------------------------------------------------------------

         Company applicable to senior executives as in effect on the date of the
Change in Control.

 

  D.   Time of Payment. All lump-sum payments to be made by the Company under
this Section 9 shall be made upon the later to occur of (i) the fifth day after
the Termination Date and (ii) the date on which the Waiver and Release executed
and delivered pursuant to Section 15.G. shall have become effective and
enforceable; provided, that the Company may defer the payment of any amount by
which it reasonably believes that amounts otherwise payable hereunder will be
reduced pursuant to Section 9.A.vii. hereof, until any such reduction has been
determined pursuant to that section.

 

10.   CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

 

  A.   Gross-Up Payment.

 

  i.   Anything in this Agreement to the contrary notwithstanding and except as
set forth below, if it shall be determined that any amount paid, distributed or
treated as paid or distributed by the Company to or for Executive’s benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 9 and after any reduction determined
pursuant to Section 9.A.vii., if applicable,) (a “Payment”) would be subject the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”),

 

22



--------------------------------------------------------------------------------

         then Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
federal, state and local taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

 

  ii.   All determinations required to be made under this Section 10, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by Ernst & Young LLP or, if it is unable to do so, by such other
nationally recognized accounting firm as may be designated by Executive (Ernst &
Young LLP or such other firm shall hereinafter be referred to as the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and Executive within 15 business days of the receipt of notice from Executive
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control,
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and

 

23



--------------------------------------------------------------------------------

         expenses of the Accounting Firm shall be borne by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 10, shall be paid by
the Company to Executive within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 10.B. and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to the Executive or for
Executive’s benefit.

 

  B.   Notification of Claims. Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but not later than ten business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending

 

24



--------------------------------------------------------------------------------

         on the date that any payment of taxes with respect to such claim is
due). If the Company notifies Executive in writing prior to the expiration of
such period

 

that   it desires to contest such claim, Executive shall:

 

  i.   give the Company any information reasonably requested by the Company
relating to such claim,

 

  ii.   take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  iii.   cooperate with the Company in good faith in order to effectively
contest such claim, and

 

  iv.   permit the Company to participate in any proceeding relating to such
claim;

 

         provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on foregoing provisions of
this Section 10, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect

 

25



--------------------------------------------------------------------------------

         of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for Executive’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

  C.  

Refund of Claims. If, after Executive’s receipt of an amount advanced by the
Company pursuant to Section 10.B., Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 10.B.) promptly pay to the Company

 

26



--------------------------------------------------------------------------------

         the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after Executive’s receipt of an
amount advanced by the Company pursuant to Section 10.B., a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

11.   INTEREST AND MORTALITY ASSUMPTIONS.

 

  A.   Interest Assumptions. Determinations of any present values under this
Agreement and of any present values relating to this Agreement shall be based
upon a discount rate equal to 120 percent of the mid-term applicable federal
rate (pursuant to section 1274(d) of the Code), compounded semiannually. Unless
otherwise elected by the Executive on Exhibit I hereto, the Executive shall be
deemed to have elected that such discount rate be determined based on such
applicable federal rate as in effect on the Agreement Date. The Company hereby
agrees to use of the discount rate that is elected or deemed to be elected by
the Executive.

 

  B.   Mortality Assumptions. For purposes of this Agreement, assumptions
relating to mortality are determined using the mortality tables and assumptions
in effect under MONY’s Retirement Income Security Plan on the date as of which
any such mortality assumption is made.

 

27



--------------------------------------------------------------------------------

12.   WITHHOLDING.

 

       All payments required to be made by the Company hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax, excise tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.

 

13.   INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES.

 

       The Executive shall be entitled to the following additional benefits in
the event of a Change in Control:

 

  A.  

Indemnification and Insurance. The Company will indemnify the Executive
(including payment of expenses in advance of final disposition of the
proceeding) to the fullest extent permitted by law and the Charter and By-Laws
of the Company, in each case as in effect on the date of the Change in Control
or on the Termination Date, whichever affords greater protection to the
Executive; and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of his having been a
director, officer or employee of the Company or any of its subsidiaries or
affiliates or his serving or having served any other enterprise as a director,
officer or employee at the request of the Company. The Company shall cause to be
maintained in effect for not less than six years from the Termination Date
policies of directors’ and officers’ liability insurance of at least the same
coverage as those policies, if any, maintained by the

 

28



--------------------------------------------------------------------------------

         Company on the date of the Change in Control and containing terms and
conditions which are no less advantageous than such policies, or if such
coverage is not available, the best available coverage for equal cost to the
Company.

 

  B.   Legal Expenses. In the event of any litigation, arbitration or other
proceeding between the Company and the Executive with respect to the subject
matter of this Agreement or the enforcement of the Executive’s rights hereunder,
the Company shall reimburse the Executive, regardless of the outcome, for all of
his reasonable costs and expenses relating to such litigation, arbitration or
other proceeding, including without limitation, reasonable attorneys’ fees and
expenses. In no event shall the Executive be required to reimburse the Company
for any of the costs or expenses relating to such litigation, arbitration or
other proceeding.

 

14.   NOTICES.

 

       All notices, requests, demands and other communications provided for by
this Agreement shall be in writing and shall be sufficiently given if and when
mailed in the continental United States by registered or certified mail or
personally delivered to the party entitled thereto at the address stated below
or to such changed address as the addressee may have given by a similar notice:

 

To the Company:

  

MONY Life Insurance Company

1740 Broadway

New York, New York 10019

Attention: General Counsel

To the Executive

  

Grant W. Kurtz

c/o The Advest Group, Inc.

90 State House Square

Hartford, CT 06103

 

       With an additional copy to the Executive at the home address listed on
Exhibit I hereto (or to such changed address as the Executive may have given by
a similar notice).

 

29



--------------------------------------------------------------------------------

15.   GENERAL PROVISIONS.

 

  A.   Determination of Value. Whenever, under this Agreement, it is necessary
to determine whether one benefit is less than, equal to, or larger than another
in value (whether or not such benefits are provided under this Agreement), such
determination shall be made using the assumptions described in Section 11.

 

  B.   Limitation. This Agreement shall not confer any right or impose any
obligation on the Executive to continue in the employ of the Company, or limit
the right of the Company or the Executive to terminate his employment.

 

  C.   Company Set-Off and Counterclaim. The Company shall have no right of
set-off or counterclaim in respect of any claim, debt or obligation against any
payments provided for in this Agreement.

 

  D.   Assignment of Interest. No right to or interest in any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude him from designating one or more beneficiaries to receive any amount
that may be payable after his death and shall not preclude his executor or
administrator from assigning any right hereunder to the person or persons
entitled thereto.

 

  E.   Amendment, Modification and Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be agreed to in writing signed by the Executive and by a duly authorized officer
of MONY.

 

  F.  

Enforceability. If this Agreement or any provision hereof shall be determined to
be invalid or unenforceable by a court of competent jurisdiction, the

 

30



--------------------------------------------------------------------------------

         corresponding provision or provisions of the Prior Change in Control
Agreement, to the extent valid and enforceable, shall be in full force and
effect with respect to the matters described in such invalid or unenforceable
provision of this Agreement and the remaining provisions of this Agreement shall
remain in full force and effect to the fullest extent permitted by law.

 

  G.   Waiver and Release. No amounts shall be payable hereunder following the
Termination Date unless and until the Executive shall have executed and
delivered a waiver and release of claims against the Company substantially in
the form attached hereto as Exhibit II.

 

  H.   Entirety of Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive relating to the subject matter hereof. Any
compensation or benefits to which the Executive is entitled under this Agreement
shall be provided based solely upon its terms, without regard to any materials
used in the preparation or consideration of this Agreement, including any
summary of terms or estimate of amounts relating to this Agreement.

 

  I.   Company and Successors. This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company including, without
limitation, any corporation acquiring directly or indirectly all or
substantially all of the assets of the Company, whether by merger,
consolidation, reinsurance, sale or otherwise (and such successor shall
thereafter be deemed “the Company”).

 

  J.   Definition of Executive. The word “Executive” shall, wherever
appropriate, include his dependents, beneficiaries and legal representatives.

 

31



--------------------------------------------------------------------------------

  K.   Conflict of Law. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Connecticut, without giving effect to the principles of conflict of laws
thereof.

 

  L.   Exhibits. The provisions of Exhibits I and II hereto are hereby
incorporated by reference in this Agreement with the same force and effect as if
fully set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MONY LIFE INSURANCE COMPANY

By

 

/s/    Michael I. Roth

--------------------------------------------------------------------------------

   

Name:  Michael I. Roth

Title:    Chairman and Chief Executive Officer

 

EXECUTIVE:

By

 

/s/    Grant W. Kurtz

--------------------------------------------------------------------------------

   

Grant W. Kurtz

 

32



--------------------------------------------------------------------------------

Exhibit I to Employment Agreement

 

I.   [Name and Home Address of Executive:]

 

II.   Other agreements between Executive and MONY that are not to be superseded
by the Agreement as contemplated in Section 15.H. (in addition to rights
specifically set forth in the Agreement) include:

 

  1.   Employment Agreement dated as of August 23, 2000 (for periods prior to
Change in Control).

 

III.   Election made pursuant to Section 11.A.:

 

       For purposes of the calculations contemplated by Section 11.A., the
Executive elects to utilize the applicable discount rate in effect on:

 

                      the Agreement Date; or

 

                      the Termination Date.

 

       If no election is made, the Executive will be deemed to have elected the
applicable discount rate in effect on the Agreement Date.

 

33



--------------------------------------------------------------------------------

Exhibit II

 

WAIVER AND RELEASE

 

Reference is made to that certain Change in Control Agreement (the “Agreement”),
dated as of July             , 2003, by and between MONY Life Insurance Company,
a New York Corporation (the “Company”), and Grant W. Kurtz (the “Executive”).
This Waiver and Release (this “Waiver”) is made as of the              day of
            , by the Executive pursuant to Section 15.G. of the Agreement.

 

Release and Waiver of Claims Against the Company

 

(a) The Executive, on behalf of himself or herself, his or her agents, heirs,
successors, assigns, executors and administrators, in consideration for the
payments and other consideration provided for under the Agreement, hereby
forever releases and discharges the Company and its successors, their affiliated
entities, and their past and present directors, employees, agents, attorneys,
accountants, representatives, plan fiduciaries, successors and assigns from any
and all known and unknown causes of action, actions, judgments, liens,
indebtedness, damages, losses, claims, liabilities, and demands of whatsoever
kind and character in any manner whatsoever arising on or prior to the date of
this Waiver, including but not limited to (i) any claim for breach of contract,
breach of implied covenant, breach of oral or written promise, wrongful
termination, intentional infliction of emotional distress, defamation,
interference with contract relations or prospective economic advantage,
negligence, misrepresentation or employment discrimination, and including
without limitation alleged violations of Title VII of the Civil Rights Act of
1964, as amended, prohibiting discrimination based on race, color, religion, sex
or national origin; the Family and Medical Leave Act; the Americans With
Disabilities Act; the Age Discrimination in Employment Act; other federal, state
and local laws, ordinances and regulations; and any unemployment or workers’
compensation law, excepting only those obligations of the Company expressly
recited in the Agreement or this Waiver and any claims to benefits under the
Company’s employee benefit plans as defined exclusively in written plan
documents; (ii) any and all liability that was or may have been alleged against
or imputed to the Company by the Executive or by anyone acting on his or her
behalf; (iii) all claims for wages, monetary or equitable relief, employment or
reemployment with the Company in any position, and any punitive, compensatory or
liquidated damages; and (iv) all rights to and claims for attorneys’ fees and
costs except as otherwise provided herein or in the Agreement.

 

(b) The Executive shall not file or cause to be filed any action, suit, claim,
charge or proceeding with any federal, state or local court or agency relating
to any claim within the scope of this Waiver. In the event there is presently
pending any action, suit, claim, charge or proceeding within the scope of this
Waiver, or if such a proceeding is commenced in the future, the Executive shall
promptly withdraw it, with prejudice, to the extent he or she has the power to
do so. The Executive represents and warrants that he or she has not assigned any
claim released herein, or authorized any other person to assert any claim on his
or her behalf.

 

(c) In the event any action, suit, claim, charge or proceeding within the scope
of this Waiver is brought by any government agency, putative class
representative or other third party to

 

34



--------------------------------------------------------------------------------

vindicate any alleged rights of the Executive, (i) the Executive shall, except
to the extent required or compelled by law, legal process or subpoena, refrain
from participating, testifying or producing documents therein, and (ii) all
damages, inclusive of attorneys’ fees, if any, required to be paid to the
Executive by the Company as a consequence of such action, suit, claim, charge or
proceeding shall be repaid to the Company by the Executive within ten (10) days
of his or her receipt thereof.

 

(d) In the event of a breach of this Waiver by the Executive, the Company’s
obligations pursuant to the Agreement shall cease as of the date of such breach.
Furthermore, the Executive understands that his or her breach of the provisions
of this Waiver will cause monetary damages to the Company. Thus, should the
Executive breach the provisions of this Waiver, he or she shall be required to
pay the Company, as liquidated damages, the amount of the consideration paid by
the Company to the Executive pursuant to the Agreement plus all costs and
expenses, including all attorneys’ fees and expenses, that the Company incurs in
enforcing this Waiver. The Executive agrees that the foregoing amount of
liquidated damages is reasonable and necessary, and does not constitute a
penalty.

 

Voluntary Execution of Waiver.

 

BY HIS OR HER SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:

 

(A) I HAVE RECEIVED A COPY OF THIS WAIVER AND WAS OFFERED A PERIOD OF FORTY-FIVE
(45) DAYS TO REVIEW AND CONSIDER IT;

 

(B) IF I SIGN THIS WAIVER PRIOR TO THE EXPIRATION OF FORTY-FIVE DAYS, I
KNOWINGLY AND VOLUNTARILY WAIVE AND GIVE UP THIS RIGHT OF REVIEW;

 

(C) I HAVE THE RIGHT TO REVOKE THIS WAIVER FOR A PERIOD OF SEVEN DAYS AFTER I
SIGN IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO THE COMPANY’S
CHIEF EXECUTIVE OFFICER OR GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS
ON THE SEVENTH DAY AFTER THE DAY ON WHICH I SIGNED THIS WAIVER;

 

(D) THIS WAIVER SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN DAY
REVOCATION PERIOD HAS EXPIRED WITHOUT THE WAIVER HAVING BEEN REVOKED;

 

(E) THIS WAIVER WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE REVOCATION
PERIOD REFERRED TO IN (C). I AGREE NOT TO CHALLENGE ITS ENFORCEABILITY;

 

(F) I AM AWARE OF MY RIGHT TO CONSULT AN ATTORNEY, HAVE BEEN ADVISED IN WRITING
TO CONSULT WITH AN ATTORNEY, AND HAVE HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS WAIVER;

 

35



--------------------------------------------------------------------------------

(G) NO PROMISE OR INDUCEMENT FOR THIS WAIVER HAS BEEN MADE EXCEPT AS SET FORTH
IN THIS WAIVER;

 

 

36



--------------------------------------------------------------------------------

(H) I AM LEGALLY COMPETENT TO EXECUTE THIS WAIVER AND ACCEPT FULL RESPONSIBILITY
FOR IT; AND

 

(I) I HAVE CAREFULLY READ THIS WAIVER, ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY
REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT OR
THE AGREEMENT, AND WARRANT AND REPRESENT THAT I AM SIGNING THIS WAIVER KNOWINGLY
AND VOLUNTARILY.

 

Intending to be legally bound, I have signed this Waiver as of the date first
set forth above.

 

   

--------------------------------------------------------------------------------

   

Grant W. Kurtz

 

80265125_2.DOC

 

37